Exhibit 10.4

Loan Authorization Agreement

Dated:  June 22, 2017

The Company referred to below has applied for, and Bank of Montreal (the
“Lender”) has approved the establishment of, a loan authorization account (“Loan
Account”) from which the Company may from time to time request loans and letters
of credit up to the maximum amount of credit shown below (the “Maximum Credit”);
provided that the sum of the aggregate principal amount of loans outstanding
plus the aggregate undrawn stated amount of letters of credit issued hereunder
plus the aggregate amount of any unreimbursed draws under any letters of credit
issued hereunder (such sum, the “Outstanding Obligations”) shall not exceed the
Maximum Credit.  Interest on such loans is computed at a variable rate which may
change daily based upon changes in the Prime Rate or the LIBOR Quoted Rate (each
as hereinafter defined).  The Company may make principal payments at any time
and in any amount.  The request by the Company for, and the making by the Lender
of, any loan against the Loan Account or the issuance by the Lender of any
letters of credit pursuant hereto, shall constitute an agreement between the
Company and the Lender as follows:

Name of Company:

Vince, LLC, a Delaware limited liability company (the “Company).

Address: 500 Fifth Avenue, 20th Floor

New York, NY  10110

Attn.:  David Stefko, Executive Vice President, Chief Financial Officer

Type of Loan Account:

Revolving, which means as principal is repaid, the Company may reborrow subject
to this Loan Authorization Agreement (this “Agreement”).

Amount of Maximum Credit:  $10,000,000.

Each Loan Requested Shall Be At Least:  $100,000

Booking Location:  Chicago Branch

Variable Interest Rate:

The interest rate applicable prior to the Maturity Date equals the greater of
(i) the rate per annum announced by the Lender from time to time as its prime
commercial rate (the “Prime Rate”) plus the rate of 0.50% per annum (the “Prime
Rate Margin”) or (ii) the LIBOR Quoted Rate for such day plus the rate of 3.25%
per annum (the “LIBOR Margin”).  As used herein, the term “LIBOR Quoted Rate”
means, for any day, the rate per annum equal to the quotient of (i) the rate per
annum (rounded upwards, if necessary, to the next higher one hundred-thousandth
of a percentage point) for deposits in U.S. Dollars for a three-month interest
period which appears on the applicable Bloomberg screen page (or such other
commercially available source providing quotations as may be designated by the
Lender from time to time as of 11:00 a.m. (London, England time) on such day
(or, if such day is not a LIBOR Business Day, on the immediately preceding LIBOR
Business Day) divided by (ii) one (1) minus the Reserve Percentage; provided,
that in no event shall the LIBOR Quoted Rate be less than 0.00%; the term “LIBOR
Business Day” means each day on which banks are dealing U.S. Dollar deposits in
the interbank Eurodollar market in London, England; and the term “Reserve
Percentage” means, for any day, the maximum reserve percentage, expressed as a
decimal, at which reserves (including, without limitation, any emergency,
marginal, special, and supplemental reserves) are imposed by the Board of
Governors of the Federal Reserve System (or any successor) on “eurocurrency
liabilities”, as defined in such Board’s Regulation D (or any successor
thereto), subject to any amendments of such reserve requirement by such Board or
its successor, taking into account any transitional adjustments thereto, without
benefit or credit for any



4240727

--------------------------------------------------------------------------------

 

prorations, exemptions or offsets under Regulation D (and adjusted automatically
on and as of the effective date of any change in any such reserve percentage).

Maturity Date:  The Loan Account terminates, and Loans are payable, On Demand;
provided that to the extent funds are not immediately available, the Company
shall have ten (10) Business Days to honor any demand for payment hereunder;
provided, further that any borrowing of a Loan (other than for the purpose of
payment of letter of credit fees or legal fees and expenses) shall be paid
within thirty (30) days of such borrowing.  As used herein, “Business Day” means
any day other than a Saturday, Sunday, or a day which is a legal holiday for
banks or other financial institutions in the State of Illinois.

Periodic Statement reflecting accrued interest will be sent and interest will be
payable in accordance with Section 2 hereof.

Payments shall be due at the Lender’s principal office in

Chicago, Illinois, paid to the order of the Lender, and made by Federal wire
transfer to:

 

BMO Harris Bank N.A., Chicago, IL

ABA 071000288

To the account of: Bank of Montreal, Chicago Branch

Account#:  183-320-1

Reference: Vince, LLC

Attn.:  Client Services Dept.

 

If Letters of Credit may be requested, check here: ☒ and attach Letter of Credit
Rider following signature page hereof.

1.

Using the Account.  All loans and advances from the Loan Account are referred to
in this Agreement as “Loans”.  Loan requests must be made in writing or by
telephone and confirmed in writing (including by facsimile or e‑mail) by the
Company and, if required, Sun Capital Partners V, L.P. (the “Sun Guarantor”) and
shall be sent to the Company’s Bank of Montreal Account Officer or Client
Services Officer no later than 1:00 p.m. (Chicago time) on the date of the
proposed borrowing in order to be honored the same day.  Loan proceeds shall be
credited to the Company’s deposit account at BMO Harris Bank N.A. unless the
Lender is directed otherwise by special written directions from the
Company.  The amount of each Loan requested shall be at least the minimum amount
shown above, and the Lender shall have the right to refuse to honor any Loan
requested by the Company which is less than that minimum amount, even if the
Lender has previously honored a Loan request for less than the minimum
amount.  The Company shall not request any Loan or letter of credit which, when
taken together with the then Outstanding Obligations, would exceed the Maximum
Credit.  The Company shall furnish to the Lender certificates in the form of
Exhibit A attached to the Sun Guaranty described in Section 4 hereof at the
times set forth in the Sun Guaranty, properly completed and duly certified by
the Sun Guarantor.  If Loans or letters of credit are secured directly or
indirectly by securities traded on a national exchange or by other “margin
stock” (as defined by the Federal Reserve Board in Regulation U), then the
Company promises to furnish the Lender a duly executed and completed Form U‑1
statement and agrees that the proceeds of Loans or other extensions of credit
from the Loan Account will not be used to purchase or carry stock, convertible
bonds or warrants unless the Company has obtained the prior written consent of
the Lender.  In no event shall the proceeds of any Loans be utilized to finance
participation in a hostile tender offer or similar transaction or to finance an
acquisition of securities in anticipation of such a hostile transaction.

Loans and letters of credit will be made available from the Loan Account subject
to the Lender’s approval on a case-by-case basis as and when Loans and letters
of credit are requested by the Company.

-2-

--------------------------------------------------------------------------------

 

All Loans and letters of credit shall be made against and evidenced by the
Company’s promissory note payable to the order of the Lender in the form of
Exhibit A attached hereto (the “Note”).  The Lender agrees that the Note shall
evidence only the actual Outstanding Obligations pursuant hereto.  All Loans and
other extensions of credit made against the Note and the status of all amounts
evidenced by the Note shall be recorded by the Lender on its books and records
or, at its option in any instance, endorsed on a schedule to the Note and the
unpaid principal balance and status and rates so recorded or endorsed by the
Lender shall be prima facie evidence in any court or other proceeding brought to
enforce the Note of the principal amount remaining unpaid thereon, the status of
the Loans and other extensions of credit evidenced thereby and the interest
rates applicable thereto, absent manifest error; provided that the failure of
the Lender to record any of the foregoing shall not limit or otherwise affect
the obligation of the Company to repay the principal amount of the Note together
with accrued interest thereon. The Lender agrees that if it transfers or assigns
the Note, the Lender will stamp thereon a statement of the actual principal
amount evidenced thereby at the time of transfer.  The Company agrees that in
any action or proceeding instituted to collect or enforce collection of the
Note, the amount shown as owing the Lender on its records shall be prima facie
evidence of the unpaid balance of principal and interest on the Note, absent
manifest error.

2.

Interest.  The Company shall pay the Lender interest on the unpaid principal
balance of Loans in accordance with the terms of this Agreement.  Accrued
interest will be billed quarterly, and will be payable in arrears on the first
Business Day of each quarter (each, an “Interest Payment Date”) for interest
accrued through the last day of the previous quarter.  Interest for each billing
period is computed by applying a daily periodic rate based on the greater of (a)
the Lender’s Prime Rate plus the Prime Rate Margin or (b) the LIBOR Quoted Rate
plus the LIBOR Margin to each day’s ending Loan balance.  Interest shall be
computed on the basis of a year of 365 days for the actual number of days
elapsed.  The Lender’s Prime Rate reflects market rates of interest as well as
other factors, and it is not necessarily the Lender’s best or lowest rate.  The
daily Loan balance shall be computed by taking the principal balance of Loans at
the beginning of each day, adding any Loans posted to the Loan Account that day,
and subtracting any principal payments posted to the Loan Account as of that
day.  Interest begins to accrue on the date a Loan is posted to the Loan
Account.  The principal balance of Loans which remains unpaid after demand for
repayment shall bear interest until paid in full at a post‑maturity rate
determined by adding the rate of 2.00% per annum to the interest rate otherwise
applicable to the Loans (determined as aforesaid).  The interest rate payable
under this Agreement shall be subject, however, to the limitation that such
interest rate shall never exceed the highest rate which the Company may contract
to pay under applicable law.  Interest on the Loans shall, at the option of the
Company and subject to the following terms and conditions, be payable either (i)
in immediately available funds on each Interest Payment Date in accordance with
this Section 2, or (ii) through a Loan on each Interest Payment Date or (iii) by
any combination of the methods described in the immediately preceding
clauses (i) and (ii) selected by the Company which results in such methods being
applied in the satisfaction in full of all interest due on the Loans on such
Interest Payment Date:

 

(A)

Unless the Company notifies the Lender by 11:00 a.m. Chicago time on the
applicable Interest Payment Date that the Company intends to pay the interest
due on the Loans on such Interest Payment Date with funds not borrowed under
this Agreement, the Company shall be deemed to have irrevocably requested a Loan
on each Interest Payment Date in the amount of the interest then due on the
Loans, in each case subject to the provisions of this Agreement (other than the
requirement that a Loan be in a certain minimum amount), which new Loan shall be
applied to pay the interest then due on the Loans.  In the event the Company has
elected to pay the interest due on the Loans with funds not borrowed under this
Agreement and the Company fails to make any such

-3-

--------------------------------------------------------------------------------

 

 

payment within twenty (20) days of the applicable Interest Payment Date, the
Lender may in its sole discretion deem the Company to have irrevocably requested
a Loan in the amount of the interest then due on the Loans, in each case subject
to the provisions of this Agreement (other than the requirement that a Loan be
in a certain minimum amount) which new Loans shall be applied to pay the
interest then due on the Loans.

 

(B)

Each payment of interest by a borrowing of a Loan shall be evidenced by the
Note, shall bear interest from the date made at a rate per annum equal at all
times to the rate then applicable to the Loans, payable on the applicable
Interest Payment Date (commencing on the first of such dates following such
issuance) and, subject to the provisions of Section 9 herein, on demand.  

 

(C)

In no event shall the Outstanding Obligations hereunder, including, without
limitation, each borrowing of a Loan to pay interest then due on the Loans,
exceed the Maximum Credit.

3.

Fees.  The Company agrees to pay to the Lender a non-refundable closing fee in
the amount of $15,000, due and payable upon the closing of this Agreement.

4.

Guaranty.  The Sun Guarantor shall at all times guarantee the payment of all
Loans made (both for principal and interest) and letters of credit issued
pursuant to this Agreement and the Company’s other obligations under this
Agreement, the Note and any and all applications and indemnity agreements for
letters of credit delivered in connection with the issuance of letters of credit
hereunder (together, the “Applications”) under that certain Guaranty of the Sun
Guarantor dated as of even date herewith in favor of the Lender (as may be
amended or modified from time to time, the “Sun Guaranty”).  The Company hereby
acknowledges that the Sun Guaranty being provided by the Sun Guarantor is a
material inducement to the Lender’s extension of credit hereunder and that in
determining whether or not to extend additional credit to the Company and
whether or not to demand repayment of this Loan, the Lender will be considering
issues related to the continued creditworthiness and liquidity position of the
Sun Guarantor.  

5.

Maturity Date; Payments.  The Company shall pay to the Lender the principal
balance of outstanding Loans together with any accrued interest On Demand,
provided that to the extent funds are not immediately available, the Company
shall have ten (10) Business Days to honor any demand for payment hereunder,
provided, further that any borrowing of a Loan (other than for the purpose of
payment of letter of credit fees or legal fees and expenses) shall be paid
within thirty (30) days of such borrowing, and shall post cash collateral in an
amount equal to 100% of the sum of the aggregate undrawn stated amount of the
letters of credit and any unreimbursed draws thereunder On Demand. Payments
received by the Lender on the Loans shall be applied first to accrued interest
and then to the principal balance of outstanding Loans unless otherwise
directed.  If any payment from the Company under this Agreement becomes due on a
day other than a Business Day, such payment shall be made on the next Business
Day and any such extension shall be included in computing interest under this
Agreement.

6.

Periodic Statements.  The Lender will furnish the Company with a quarterly
statement for each billing period which has any transaction or balance.  

7.

Financial Statements. The Company agrees to furnish financial information of the
Company to the Lender upon request of the Lender from time to time.  Such
information shall be furnished as soon as reasonably possible, but in any event
within thirty (30) days after request by the Lender.

-4-

--------------------------------------------------------------------------------

 

8.

Representations and Warranties.  In consideration of establishing and
maintaining the Loan Account, the Company hereby represents and warrants to the
Lender that:  (a) the Company is a limited liability company, duly organized,
validly existing, and in good standing under the laws of its state of
organization; (b) the execution, delivery, and performance by the Company of
this Agreement, the Note, any Application delivered in connection with the
issuance of letters of credit pursuant hereto, and any and all documents
executed in connection with any of the foregoing (together, the “Loan
Documents”) are within its powers, have been duly authorized by all necessary
action, and do not contravene the Company’s articles of organization or
operating agreement or any law or contractual restriction binding on or
affecting the Company; (c) no authorization or approval or other action by, and
no notice to or filing with, any governmental authority or regulatory body is
required for the Company’s due execution, delivery, and performance of this
Agreement or any other Loan Document to which it is a party; (d) this Agreement
is, and all other Loan Documents to which it is a party when executed and
delivered by the Company will be, the Company’s legal, valid, and binding
obligation enforceable against the Company in accordance with its terms except
as such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar state or federal debtor relief laws from time to time in
effect which affect the enforcement of creditors’ rights in general and the
availability of equitable remedies; (e) the Company is not engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the Board of Governors of
the Federal Reserve System), and no proceeds of the Loans will be used to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying any margin stock; and (f) there is no pending or
threatened action or proceeding affecting the Company before any court,
governmental agency or arbitrator, which may materially adversely affect the
Company’s financial condition or operations or which purports to affect the
legality, validity, or enforceability of this Agreement or any other Loan
Documents.

9.

Demand Obligation; Enforcement.  The Loans are payable “On Demand”; provided
that to the extent funds are not immediately available, the Company shall have
ten (10) Business Days to honor any demand for payment hereunder; provided,
further that any borrowing of a Loan (other than for the purpose of payment of
letter of credit fees or legal fees and expenses) shall be paid within thirty
(30) days of such borrowing.  Accordingly, the Lender can demand payment in full
of the Loans and can demand the posting of cash collateral with respect to the
letters of credit in accordance with Section 5 of this Agreement at any time in
its sole discretion even if the Company has complied with all of the terms of
this Agreement.

No delay by the Lender in the exercise of any right or remedy shall operate as a
waiver thereof, and no single or partial exercise by the Lender of any right or
remedy shall preclude any other or further exercise thereof or the exercise of
any other right or remedy.  The Company agrees to pay to the Lender all
reasonable expenses incurred or paid by the Lender in connection with the
establishment and maintenance of the Loan Account and the collection of the
Loans and any amounts due with respect to letters of credit and any court costs
and other reasonable amounts due under this Agreement, including, without
limitation, reasonable attorneys’ fees.  The Lender shall have the right at any
time to set‑off the balance of any deposit account that the Company may at any
time maintain with the Lender against any amounts at any time owing under this
Agreement, whether or not the balance of Loans or reimbursement or other
obligations with respect to letters of credit under this Agreement are then due.

10.

Termination; Renewal.  The availability of additional Loans and letters of
credit under this Agreement will automatically terminate On Demand.  The Lender
reserves the right at any time without notice to terminate

-5-

--------------------------------------------------------------------------------

 

the Loan Account, suspend the Company’s borrowing privileges or refuse any Loan
or letter of credit request even though the Company has complied with all of the
terms under this Agreement.  The Company may terminate this Agreement at any
time effective upon receipt by the Lender of at least fifteen (15) days prior
written notice.  No termination under this Section shall affect the Lender’s
rights or the Company’s obligations regarding payment or default under this
Agreement.  Such termination shall not affect the Company’s obligation to pay
all Loans and other obligations and the interest accrued through the date of
final payment.  The Lender may also elect to honor Loan and letter of credit
requests after termination of this Agreement, and the Company agrees that any
such payment or issuance, as applicable, by the Lender shall constitute a Loan
to the Company or a letter of credit issued at the request of the Company under
this Agreement, as applicable.

11.

Notices.  The Lender may rely on instructions from the Company with respect to
any matters relating to this Agreement or the Loan Account, including telephone
loan requests confirmed in writing (including by facsimile or e-mail) which are
made by persons whom the Lender reasonably believes to be the persons authorized
by the Company to make such loan requests and, if required, acknowledged by
persons whom the Lender reasonably believes to be the persons authorized by the
Sun Guarantor to confirm such loan requests.  All loan requests from the Company
shall be furnished to the Lender in accordance with Section 1 herein and all
notices and statements to be furnished by the Lender shall be sufficient if
delivered to any such person at the billing address for the Loan Account shown
on the records of the Lender and to Sun Capital Partners, Inc. at 5200 Town
Center Circle, Suite 600, Boca Raton, Florida 33486, Attention:  C. Deryl Couch,
Esq. and M. Steven Liff.  All notices from the Company shall be sent to the
Lender at 115 South LaSalle Street, Chicago, Illinois 60603, Attention:  Client
Services/Sponsor Fund Lending 20C.  The Company waives presentment and notice of
dishonor.  This Agreement constitutes the entire understanding of the parties
with respect to the subject matter hereof and any prior agreements, whether
written or oral, with respect thereto are superseded hereby. No amendment or
waiver of any provision of this Agreement or the Note or any other Loan
Document, nor consent to any departure by the Company therefrom, shall in any
event be effective unless the same shall be in writing and signed by the Lender
and the Company.  If any part of this Agreement is unenforceable, that will not
make any other part unenforceable.  This Agreement shall be governed by the
internal laws of the State of Illinois.

12.

Consent to Jurisdiction.  The Company submits to the non-exclusive jurisdiction
of the United States District Court for the Northern District of Illinois and of
any Illinois State Court sitting in Cook County, Illinois, for purposes of all
legal proceedings arising out of or relating to this Agreement or the
transactions contemplated hereby.

13.

Jury Trial Waiver.  The Company and the Lender waive any and all right to trial
by jury in any legal proceeding arising out of or relating to this Agreement or
the transactions contemplated hereby.

14.

Counterparts.  This Agreement and each of the other Loan Documents may be
executed in any number of counterparts, and by the different parties on
different counterpart signature pages, all of which taken together shall
constitute one and the same agreement.  Any of the parties hereto may execute
this Agreement and each of the other Loan Documents by signing any such
counterpart and each of such counterparts shall for all purposes be deemed to be
an original.  Delivery of executed counterparts of this Agreement, the Note or
any other Loan Document by telecopy or by e-mail transmission of an Adobe
portable document format file (also known as a “PDF” file) shall be effective as
originals.

-6-

--------------------------------------------------------------------------------

 

15.

Costs and Expenses. The Company agrees to pay all reasonable expenses, legal
and/or otherwise (including court costs and reasonable attorneys’ fees) paid or
incurred by the Lender in endeavoring to collect obligations of the Company, in
connection with the transactions contemplated in or financed by this Agreement,
the Loan Documents or any other documents executed in connection herewith
including any intercreditor agreements or subordination agreements (together,
the “Ancillary Documents”), or any part thereof, and in protecting, defending or
enforcing this Agreement or any of the Loan Documents or any Ancillary Documents
in any litigation, bankruptcy or insolvency proceedings or otherwise.

16.

USA Patriot Act. The Lender hereby notifies the Company that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107‑56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify, and record
information that identifies the Company, which information includes the name and
address of the Company and other information that will allow the Lender to
identify the Company in accordance with the Act.

17.

Assignments.  The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby.  The Lender may at any time assign to an affiliate of the
Lender all of its rights and obligations under this Agreement, without notice to
or the consent of the Company being required for such assignment.  The Company
may not assign its rights or obligations under this Agreement without the prior
written consent of the Lender.

18.

OFAC.  (a) None of the Company, any of its subsidiaries or any member, director,
officer, employee, agent, or affiliate of the Company or any of its subsidiaries
is an individual or entity (“Person”) that is, or is owned or controlled by
Persons that are: (i) the subject of any sanctions administered or enforced by
the U.S. Department of the Treasury’s Office of Foreign Assets Control (“OFAC”),
the U.S. Department of State, or other relevant sanctions authority applicable
to the Company (collectively, “Sanctions”), or (ii) located, organized or
resident in a country or territory that is, or whose government is, the subject
of Sanctions, including without limitation, Cuba, Iran, North Korea, Sudan and
Syria; and (b) the Company will not, directly or indirectly, use the proceeds of
the Loans, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person, (i) to fund any activities or
business of or with any Person, or in any country or territory, that, at the
time of such funding, is, or whose government is, the subject of Sanctions, or
(ii) in any other manner that would result in violation of Sanctions by any
Person (including any Person participating in the Loans, whether as underwriter,
advisor, investor, otherwise).

[Signature Page to Follow]

 

-7-

--------------------------------------------------------------------------------

 

The Company agrees to the terms set forth above.  

This Agreement is dated as of the date first written above.

Vince, LLC

 

By: /s/ David Stefko



 



Printed Name: David Stefko

 



Its:  Chief Financial Officer

Acknowledged and agreed to.

Bank of Montreal

 

By: /s/ Janice Hewitt



 



Printed Name:  Janice Hewitt

 



Its:  Director

 

 

[Signature Page to Loan Authorization Agreement – Vince, LLC]

 

--------------------------------------------------------------------------------

 

Letter of Credit Rider

This Letter of Credit Rider is hereby made an integral part of and deemed by the
parties hereto to be incorporated within the foregoing Loan Authorization
Agreement, dated as of June 22, 2017 (the “Agreement”), between Bank of Montreal
(“Lender”) and Vince, LLC, a Delaware limited liability company (the “Company”).

In consideration of the agreement by the Lender to consider issuing letters of
credit applied for by the Company pursuant to the Agreement as more fully
described herein, the parties hereto agree as follows:

1.

The Company may, in addition to requesting that the Lender make Loans under the
Agreement, also request that the Lender issue letters of credit (the “Letters of
Credit”) for the account of the Company under the Agreement in a stated amount
not to exceed the Maximum Credit (as set forth in the Agreement) at any one
time.  The Maximum Credit under the Agreement shall be deemed utilized by
Letters of Credit by an amount equal to the sum of (i) the aggregate undrawn
stated amount of the Letters of Credit plus (ii) any unreimbursed draws
thereunder (such sum, the “L/C Obligations”).

2.

The issuance of the Letters of Credit under the Agreement shall be at the
Lender’s sole discretion and shall be subject to such terms and conditions as
the Company and the Lender shall mutually agree upon at the issuance
thereof.  The Company shall request a Letter of Credit by completing an
application and indemnity agreement therefor (an “Application”) on the standard
form of the Lender then in use for such type of Letters of Credit.

3.

The Company shall pay to the Lender a fee for the Letters of Credit at the rate
set forth in the Application therefor (computed on the basis of a 365 day year
for the actual number of days elapsed).  In addition, the Company shall pay to
the Lender its standard issuance, drawing, negotiation, amendment, and other
administrative fees relating to the Letters of Credit at the rates in effect
from time to time.

4.

Letter of Credit fees or L/C Obligations shall, at the option of the Company and
subject to the following terms and conditions, be payable either (i) in
immediately available funds on the date a Letter of Credit is drawn upon (the
“L/C Payment Date”), or (ii) through a Loan which the Company hereby promises to
pay in accordance with the Agreement, or (iii) by any combination of the methods
described in the immediately preceding clauses (i) and (ii) selected by the
Company which results in such methods being applied in the satisfaction in full
of all Letter of Credit fees or L/C Obligations due on such L/C Payment Date:

 

(A)

Unless the Company notifies the Lender that the Company intends to pay the
Letter of Credit fees or L/C Obligations due on such applicable L/C Payment Date
with funds not borrowed under the Agreement, the Company shall be deemed to have
irrevocably requested a Loan on such L/C Payment Date in the amount of the fees
and reimbursement obligations then due on the Letters of Credit, in each case
subject to the provisions of the Agreement (other than the requirement that a
Loan be in a certain minimum amount), which new Loan shall be applied to pay the
fees and reimbursement obligations then due on the Letters of Credit.  In the
event the Company has elected to pay the Letter of Credit fees and L/C
Obligations with funds not borrowed under the Agreement and the Company fails to
make any such payment within twenty (20) days of the applicable L/C Payment
Date, the Lender may in its sole discretion deem the Company to have irrevocably
requested a Loan on each L/C Payment Date in the amount of the fees and
reimbursement obligations then due on the Letters of Credit, in each case
subject to the provisions of the Agreement

 

--------------------------------------------------------------------------------

 

(other than the requirement that a Loan be in a certain minimum amount), which
new Loan shall be applied to pay the fees and reimbursement obligations then due
on the Letters of Credit.  

 

(B)

Each payment of Letter of Credit fees or L/C Obligations by a borrowing of a
Loan shall be evidenced by the Note, shall bear interest from the date made at
the rate then applicable under the Agreement, payable on the applicable Interest
Payment Date (commencing on the first of such dates following such issuance)
and, subject to the provisions of Section 5 of the Agreement, on demand.  

 

(C)

In no event shall the Outstanding Obligations (as defined in the Agreement),
including, without limitation, each borrowing of a Loan to pay interest then due
on the Loans or to pay Letter of Credit fees or L/C Obligations, exceed the
Maximum Credit.

5.

The representations and warranties of the Company in the Agreement shall be
deemed to be made by the Company on each day an Application is executed by the
Company, and shall be deemed to refer to each Application in the same manner and
to the same extent as they refer to the Agreement and the Note.

6.

At any time during the term of the Agreement, the Lender may require that the
Company deliver to the Lender, and the Company hereby agrees to deliver to the
Lender at any such time, cash collateral to secure the Company’s obligations
under the Applications in an amount not less than 100% of the amount of L/C
Obligations outstanding at such time.  At any time when the availability of
additional Loans under the Agreement terminates pursuant to the terms thereof,
the Company will no longer be permitted to request the issuance of Letters of
Credit thereunder.

7.

The Lender may, at its option, elect to issue Letters of Credit at such of its
branches or offices as the Lender may from time to time elect.

[Signature Page Follows]

 

2

 

 

--------------------------------------------------------------------------------

This Letter of Credit Rider is entered into as of the date first written above.

Vince, LLC

 

By: /s/ David Stefko



 



Printed Name:  David Stefko

 



Its:  Chief Financial Officer

Acknowledged and agreed to.

Bank of Montreal

 

By: /s/ Janice Hewitt



 



Printed Name:  Janice Hewitt

 



Its:  Director

 

 

 

 

[Signature Page to Letter of Credit Rider – Vince, LLC]

 

--------------------------------------------------------------------------------

 

Exhibit A

Demand Note

June 22, 2017

On Demand, for value received, the undersigned, Vince, LLC, a Delaware limited
liability company (the “Company”) promises to pay to the order of Bank of
Montreal (the “Lender”) at its offices at 115 South LaSalle Street, Chicago,
Illinois  60603, the principal amount of Loans and reimbursement obligations
with respect to letters of credit (as and to the extent required pursuant to
application and indemnity agreements therefor) outstanding under the Loan
Authorization Agreement referred to below together with interest payable at the
times and at the rates and in the manner set forth in the Loan Authorization
Agreement referred to below; provided that to the extent funds are not
immediately available, the Company shall have ten (10) business days to honor
any demand for payment hereunder; provided, further that any borrowing of a Loan
(other than for the purpose of payment of letter of credit fees or legal fees
and expenses) shall be paid within thirty (30) days of such borrowing.

This Demand Note (this “Note”) evidences borrowings by and other extensions of
credit for the account of the Company under that certain Loan Authorization
Agreement dated as of June 22, 2017, between the Company and the Lender and the
Letter of Credit Rider attached thereto (as each may be amended from time to
time, together the “Loan Authorization Agreement”); and this Note and the holder
hereof are entitled to all the benefits provided for under the Loan
Authorization Agreement, to which reference is hereby made for a statement
thereof.  The Company hereby waives presentment and notice of dishonor.  The
Company agrees to pay to the holder hereof all court costs and other reasonable
expenses, legal or otherwise, incurred or paid by such holder in connection with
the collection of this Note.  Delivery of an executed counterpart of this Note
by telecopy or by e-mail transmission of an Adobe portable document format file
(also known as a “PDF” file) shall be effective as an original.  It is agreed
that this Note and the rights and remedies of the holder hereof shall be
governed by the internal laws of the State of Illinois.

 

Vince, LLC

 

By:



 



Printed Name:  

 



Its:  

 

 